Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bootloading module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external process."  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the external system."  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase US 2017/0293484 A1.

	Haase teaches:
1. A device comprising:
a controller [microcontroller 5] for verifying a digital signature of a process;  [Fig. 1 microcontroller 5 and para. 0076, “Simultaneously, asymmetric signature verification using algorithm 19 takes place using public key PK stored in memory 16.”]
a memory [memory 16] for storing an indication from the controller that the digital signature was verified the indication including at least one symmetric key; [para. 0078, “6. If the asymmetric signature verification was successful, the associated symmetric MAC check sum is stored in persistent memory 16. A newly generated symmetric key SK and the symmetric check sum MAC generated for this key in the context of the asymmetric method are thus located there as recognized, “authentic” firmware.”] and
a bootloader [bootloader B] for receiving the indication from the memory and performing at least one security check using the at least one symmetric key, [para. 0083, “After reception of the complete firmware image, it is next verified that the MAC check sum calculated by bootloader B matches the corresponding MAC check sum calculated by application A and stored in memory 16.”]
wherein the bootloader executes a function of the external process, only when it passes the security check.  [para. 0084, “If the symmetric check sums from firmware components A and B are identical, the newly received and now also persistent in memory firmware is actively connected and executed.”]

Haase teaches:
2. The device of claim 1, wherein the process is a firmware application.  [Abstract, “The present disclosure relates to a method for updating a firmware component of a measurement and control technology device.”]

Haase teaches:
3. The device of claim 1, wherein the indication includes a message authentication code (MAC).  [para. 0067-0069, “Firmware component B contains the following components:  an algorithm 21 for receiving a new firmware image an algorithm 22 for reading symmetric keys SK and MAC from memory 16 and for calculating and verifying a symmetric check sum MAC of the new firmware transmitted as part of the new firmware image.”]

Haase teaches:
5. The device of claim 2, wherein the firmware application is configured to update at least one software, hardware, or firmware element of the device.  [para. 0060, “Bootloader B serves to update application A in the form of a firmware update according to the method described in the introduction.”]

Haase teaches:
6. The device of claim 5, wherein the at least one software, hardware [how does the memory store a hardware element?], or firmware element is stored in a program memory portion of the memory.  [para. 0031, “Next, a new application firmware is sent to the bootloader via an external data interface and then re-installed in the flash memory.”]

Haase teaches:
7. The device of claim 1, wherein the process is an existing image and wherein the existing image is configured to interact with at least one software, hardware, or firmware element of the device.   [para. 0035]

Haase teaches:
8. The device of claim 5, wherein the firmware application is stored in a storage memory portion of the memory.  [para. 0060, flash memory stores firmware 13]

	Regarding apparatus claims 9-11 and 13-16, these claims recite substantially similar features as the apparatus claims recited above (except using “module” in the limitations) and are rejected on the same grounds and rationale as corresponding claims above.

	Regarding method claims 17-20, these method claims recite the steps for executing the functions recited in apparatus claims above and are rejected on the same grounds and rationale as corresponding claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haase US 2017/0293484 A1 in view of POLAK et al. US 2018/0060589 A1.

	Haase does not teach the following limitation, however, POLAK teaches:
4. The device of claim 1, wherein the memory includes a secure location, the indication being stored therein by the controller.  [para. 0051, teaches storing a symmetric key in secure memory]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of POLAK with those of Haase.  A person having ordinary skill in the art would have been motivated to combine the teachings because storing a sensitive symmetric key in secured memory increases security.
	

	POLAK teaches:
12. The system of claim 9, wherein the memory module includes a secure location, the indication being stored therein by the control module.  [para. 0051, teaches storing a symmetric key in secure memory]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DENT et al. US 2014/0223192 A1 teaches a “MAC-Lite algorithm” while storing the keys in secure memory.
SCHULZ et al. US 2015/0261950 A1 teaches storing a symmetric key in a secure memory device such as a TEE (trusted execution environment).
Lin US 10,997,297 B1 teaches storing public, private, and/or symmetric keys in secure memory locations within a storage device such as a mask ROM.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115